Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 1 of 19 PageID #: 1793




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


TROY K. SCHEFFLER                                                                   PLAINTIFF

vs.                                                   CIVIL ACTION NO. 3:14-CV-373-CRS

ALEX LEE, ET AL.                                                                DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on motion for attorney’s fees and costs by Plaintiff Troy

Scheffler (“Plaintiff”). DN 197. Defendant Alex Lee (“Defendant”) filed a response. DN 198.

Plaintiff filed a reply. DN 199. This matter is now ripe for judicial review. For the reasons stated

below, Plaintiff’s motion will be granted in part and denied in part.

                                          I. Background

       Plaintiff filed this civil rights action against Defendant, a member of the Louisville Metro

Police Department, on May 15, 2014 for violations of his constitutional rights stemming from

Plaintiff’s arrest on May 18, 2013. The jury rendered a verdict in favor of Plaintiff on claims of

arrest without probable cause in violation of the Fourth Amendment. DN 182. The jury awarded

Plaintiff $2,000 in compensatory damages and $5,000 in punitive damages. Id. Plaintiff now seeks

attorney's fees in the amount of $149,920.00 and an award of costs in the amount of $6,024.26.

                                       II. Attorney’s Fees

       A. Legal Standard

       The Civil Rights Attorney's Fees Award Act, 42 U.S.C. § 1988, permits the court, in its

discretion, to award attorney's fees to the prevailing party in a Section 1983 action. Young v.

Kentucky Dept. of Corrections, 2015 WL 4756514, at *1–2 (E.D. Ky. May 19, 2015) (citing
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 2 of 19 PageID #: 1794




Pouillon v. Little, 326 F.3d 713, 716 (6th Cir. 2003). “[A] court must first determine whether the

petitioning plaintiff was the prevailing party.” Wayne v. Village of Sebring, 36 F.3d 517, 531 (6th

Cir. 1994) (citing Hensley v. Eckerhart, 461 U.S. 424 (1983)). This requirement is satisfied if “the

plaintiff has succeeded on any significant issue in litigation which achieve[d] some of the benefit

the parties sought in bringing suit….” DiLaura v. Township of Ann Arbor, 471 F.3d 666, 670 (6th

Cir. 2006) (quotations omitted).

       If the Court determines that the petitioning plaintiff is the prevailing party, it must then

determine whether the fee request is reasonable. Wayne, 36 F.3d at 531. To be reasonable, a fee

must be “adequately compensatory to attract competent counsel” but avoid “producing a windfall

for lawyers.” Gonter v. Hunt Valve Company, Inc., 510 F.3d 610, 616 (6th Cir. 2007). Courts begin

with the “lodestar formula,” which calls for multiplying a reasonable hourly rate by the number of

hours reasonably expended on the litigation. Hensley, 461 U.S. at 434. In “rare” or “exceptional”

cases, courts may adjust the lodestar up or down by considering twelve factors adopted by the

Supreme Court in Hensley, 461 U.S. at 471: (1) the time and labor required by a given case; (2)

the novelty and difficulty of the questions presented; (3) the skill needed to perform the legal

service properly; (4) the preclusion of employment by the attorney due to acceptance of the case;

(5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by

the client or the circumstances; (8) the amount involved and the results obtained; (9) the

experience, reputation, and ability of the attorneys; (10) the "undesirability" of the case; (11) the

nature and length of the professional relationship with the client; and (12) awards in similar cases.

       B. Analysis

       Defendant does not dispute that Plaintiff was the prevailing party in this matter. DN 198 at

1. Accordingly, the Court will proceed to the lodestar formula. Plaintiff seeks compensation for



                                                 2
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 3 of 19 PageID #: 1795




$400 per hour multiplied by 374.8 hours equaling $149.920.00 in attorney compensation. DN 197-

2 at 7. In support of this fee request, Plaintiff submitted a declaration from his lead counsel, Peter

J. Nickitas, affying that his hourly rate for this kind of police misconduct litigation in Minneapolis

is $400 per hour. 197-2 at 5. Nickitas provided a declaration from attorney Jordan S. Kushner, a

licensed attorney in Minnesota, stating $400 per hour is “a very modest fee for an attorney in the

Twin Cities, Minnesota market who has about 29 years of experience and has prevailed at trial in

a federal civil rights case.” DN 197-15 at 5.

       The Court finds that a reasonable rate for Mr. Nickitas in this case is $350 per hour. The

Court bases its “reasonable hourly rate” component of the lodestar formula on the “prevailing

market rate in the relevant community.” Blum v. Stenson, 465 U.S. 886, 895 (1984). District courts

are generally free to look to any market they believe is appropriate to fairly compensate attorneys

in individual cases. See Louisville Black Police Officers Org. v. City of Louisville, 700 F.2d 268,

278 (6th Cir. 1983) (“District courts are free to look to a national market, an area of specialization

market or any other market they believe appropriate to fairly compensate particular attorneys in

individual cases.”). But “[g]enerally, when determining a reasonable hourly rate, the relevant

community is the forum in which the district court sits.” Camacho v. Bridgeport Fin., Inc., 523

F.3d 973, 979 (9th Cir. 2008); see Loesel v. City of Frankenmuth, 743 F. Supp. 2d 619, 645 (E.D.

Mich. 2010) (“[T]he ‘relevant community’ for purposes of § 1988 attorney fees is generally based

on where the district court sits.”); see also Holley Performance Prods. v. Smith-CNC China

Networking Co., No. 1:06CV-165-M, 2007 U.S. Dist. LEXIS 66506, at *8 (W.D. Ky. Sep. 6, 2007)

(finding that the fees requested by an out-of-state attorney were not reasonable because the relevant

community was the venue where the court sat and in which the suit had been brought).




                                                  3
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 4 of 19 PageID #: 1796




       Here, the relevant community is the Western District of Kentucky—the district where the

action was brought, the location of the jury trial, and the location of the events giving rise to the

tort. While the Court credits Plaintiff’s statement that he “telephoned over 20 attorneys in the

Louisville, Kentucky area,” the Court does not find that Plaintiff therefore “exhaust[ed] all

options” of finding local counsel. DN 197-3 at 1. The Louisville Bar Association has more than

3,100 active members, many more than 20 of whom are capable of prosecuting a straightforward

civil rights case like the one presented here. See https://www.loubar.org/directory/. Furthermore,

there are certainly scores of other licensed attorneys practicing in the more than 700 miles between

Louisville, Kentucky and St. Paul, Minnesota (the location of Mr. Nickitas’ practice). On these

facts, the Court does not find that broadening the “relevant community” is justified. Kushner’s

statement that “the U.S. District Court in Minnesota would award at least $450 per hour in a civil

rights case to an attorney with Mr. Nickitas’ level of experience and expertise,” DN 197-15 at 5,

has no bearing on the reasonable rate in this case because, by Kushner’s own admission, he is “not

familiar with the legal market in Kentucky,” id.

       Defendant provides affidavits from eleven Louisville attorneys who, in the context of

performing comparable legal work, state their hourly rates range between $325 and $375 per hour.

DN 198-1 at 1–11. Plaintiff does not dispute these rates but instead points out that several of the

affidavits describe their rates as “at least” that high. DN 199 at 2. Defendant also argues $400 is

reasonable for his attorney because the rate “reflects added compensation for counsel setting aside

work in Minneapolis-St. Paul to serve his longstanding client 700 miles away in Louisville.” Id. at

4. The Court finds that these factors do not justify an upward deviation from the reasonable rate

for comparable representation in the relevant legal market. Accordingly, $350 is a reasonable

hourly rate for Mr. Nickitas’ compensation for work he performed in this case.



                                                   4
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 5 of 19 PageID #: 1797




         The other factor in the lodestar equation is the number of hours labored. Plaintiff requests

compensation at his full hourly rate for 374.8 hours, for which he provides a 14-page breakdown

of how many hours he claims to have spent on litigation-related activities. DN 197-5 at 1–14. After

carefully reviewing the record, the Court finds the amount of hours claimed by Plaintiff’s counsel

are, in part, unreasonable. Specifically, the Court finds that Plaintiff may not recover attorney’s

fees for the total hours billed for clerical tasks, long-distance travel, or the excessive time Nickitas

spent preparing his summation. After reducing the hours billed for the foregoing tasks, the Court

also finds that a further reduction is warranted to account for the limited degree of success obtained

by Plaintiff at trial.

                 1. Clerical Tasks

        The Court will reduce the number of compensable hours spent by Mr. Nickitas on clerical

tasks. Plaintiff's counsel billed at his full attorney rate for tasks that, while reasonably necessary,

were administrative in character and could have been performed by a non-attorney. Such tasks

should not be billed at $400 or even $350 per hour. As noted by the Supreme Court:

        It is appropriate to distinguish between legal work, in the strict sense, and
        investigation, clerical work, compilation of facts and statistics and other work
        which can often be accomplished by non-lawyers but which a lawyer may do
        because he has no other help available. Such non-legal work may command a lesser
        rate. Its dollar value is not enhanced just because a lawyer does it.

 Jenkins, 491 U.S. at 288 n.10 (quoting Johnson, 488 F.2d at 717). Hours spent on purely clerical

tasks must be either reduced or excluded in their entirety. See Allison v. City of Lansing, No. 5:03-

cv-156, 2007 U.S. Dist. LEXIS 52592, 2007 WL 2114726, *1 (W.D. Mich. July 19, 2007) (“It is

not appropriate to award attorney fees for strictly clerical tasks.”). Therefore, while still

compensable, the Court will reduce the number of hours billed for each of these tasks to reflect the

value of the non-legal services provided.



                                                   5
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 6 of 19 PageID #: 1798




        The Court finds that the billable hours for the following clerical tasks should be reduced:

1.5 attorney hours on July 23, 2019 for preparing time sheets, DN 197-5 at 1; 2.2 attorney hours

on July 22, 2019 as part of a line item that includes printing attorney’s summation and checking

out of a hotel, id.; 1.4 attorney hours for purchasing DVDs and paper supplies for trial on July 14,

2019, id. at 3; .9 attorney hours on July 12, 2019 as part of a line item that includes organizing

files, id. at 4; 1.7 attorney hours on May 13, 2019 for preparing time sheets, id. at 7; and 1.4 hours

on April 15, 2015 as part of a line item that includes “endeavor[ing] to find local counsel,” id. at

13. In sum, Plaintiff requests attorney’s fees for 9.1 hours spent on these clerical tasks. The Court

will reduce the hours for these tasks to 4.15 hours to reflect their actual reasonable value.

        Additionally, Plaintiff requests .2 attorney hours for time Nickitas spent sending an “email

to Judge Simpson's scheduling, thanking her for allowing telephonic appearance by me and in-

person appearance by co-counsel, Greg Belzley on March 18, 2019.” Id. at 7. Firstly, sending such

an email is a clerical task and would never be billable at Nickitas’ attorney rate. Secondly, while

such cordiality is welcome, time spent sending thank you emails is not a necessary part of

litigation, and this Court will reduce the time in its entirety.

                2. Travel

        The Court will disallow a majority of the requested compensation for travel time. While

travel time may be included in an award of attorney's fees, such is not the case where the travel

time requested is unreasonable. See Crumbaker v. Merit Systems Protection Board, 781 F.2d 191

(Fed. Cir. 1986) (“[I]f the travel is unnecessary, the time spent in travel should be subtracted out.”)

(citing Hensley v. Eckerhart, 461 U.S. 424, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983)). “Some courts

completely disallow compensation for an attorney's travel time. Other courts allow compensation

for such time, although some of those courts reduce the attorney's hourly rate for such time.” Gratz



                                                   6
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 7 of 19 PageID #: 1799




v. Bollinger, 353 F. Supp. 2d 929, 943 (E.D. Mich. 2005). Whether a party should be awarded fees

for travel time is “within the discretion given the district court, which has greater familiarity with

local practice….” Perotti v. Seiter, 935 F.2d 761, 764 (6th Cir. 1991). “It is customary local

practice that if productive legal work is performed during travel, such travel time is billed at the

attorney's full hourly rate.” American Civil Liberties Union of Kentucky, Inc. v. Grayson County,

Kentucky, 2008 WL 5101672, *3 (W.D. Ky. Nov. 26, 2008). However, where productive legal

work is not being performed, this Court finds that billing at a full attorney rate for long-distance

travel is ordinarily inappropriate.

       In the instant case, Plaintiff’s primary counsel resides in St. Paul, Minnesota—more than

700 miles from the court in which Plaintiff filed his complaint. As the Court has already explained,

Plaintiff’s attempt to contact more than 20 attorneys before hiring Mr. Nickitas did not “exhaust

all options” of finding local counsel. DN 197-3 at 1. Accordingly, the long-distance travel expenses

for Mr. Nickitas, an attorney who was not licensed in Kentucky and who ordinarily practices in

Minnesota, were unreasonable. Because attorneys within the relevant community would have

spent far less time traveling between a local office and the courthouse than Mr. Nickitas spent in

transit between St. Paul, Minnesota and Louisville, Kentucky, Nickitas’ hours will be reduced to

reflect the reasonable rate of thirty minutes of local travel for each trip to or from litigation

activities in the Louisville metropolitan area.

       Furthermore, the Court finds that the reasonable rate for travel time is 50% of the rate an

attorney would receive for pure litigation work. Accordingly, the Court finds that travel expenses

for the following trips, where Nickitas’ time sheet provides no record of legal work during travel,

should be reduced: 12.1 attorney hours from July 22–23, 2019 for driving from Kentucky to

Minnesota, DN 197-5 at 1, and 11.1 attorney hours from June 10–11, 2019 for the same trip, id. at



                                                  7
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 8 of 19 PageID #: 1800




6. In sum, Plaintiff requests attorney’s fees for 23.2 hours spent driving from Louisville, Kentucky

to his home in St. Paul, Minnesota during which Nickitas’ bill does not document performance of

any substantive legal work. The Court will reduce the hours for these two trips to .5 attorney hours

per trip to reflect a 50% hourly rate for an attorney in the local area traveling 30 minutes to and

from the courthouse.

       Nickitas billed his hourly attorney rate for twelve hours on February 27, 2017. Id. Within

this line item, Nickitas accounts for 2 hours on flights between Minnesota and Kentucky, 1.5 hours

spent driving between the airport, his chosen hotel in Southern Indiana, and the federal courthouse

in Louisville, and 3 hours in a settlement conference. Id. Although unclear, the 5.5 unaccounted

hours appear to be part of time Nickitas spent “prep[aring] for conference night before.” Id.

Because Nickitas’ travel would not have been necessary for an attorney in the relevant local area,

the associated expenses are not compensable beyond that of a local attorney. Accordingly, the

Court will reduce the 3.5 hours of claimed travel time to .5 attorney hours to reflect a 50% hourly

rate for an attorney in the local area traveling 30 minutes to and from the courthouse. Regarding

the 5.5 hours Nickitas billed for preparation, the court finds that this is unreasonably long

preparation for a three-hour settlement conference. Accordingly, the court will reduce the 5.5

hours billed to a more appropriate 2 hours of preparation.

       Nickitas also billed his hourly attorney rate for twelve hours on November 28, 2016. Id.

Within this line item, Nickitas accounts for 2 hours on flights between Minnesota and Kentucky,

1.5 hours spent driving between the airport, his chosen hotel in Southern Indiana, and the federal

courthouse in Louisville, 2 hours preparing for a deposition, and 3 hours in said deposition. Id.

Plaintiff does not account for the remaining 3.5 hours, which the Court will reduce in its entirety.

Furthermore, because 3.5 hours in a train and rental car would not have been necessary for an



                                                 8
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 9 of 19 PageID #: 1801




attorney in the relevant local area, the Court will reduce this travel time to .5 attorney hours to

reflect a 50% hourly rate for an attorney in the local area traveling 30 minutes to and from the

courthouse.

       Plaintiff also seeks reimbursement for travel between Minnesota and Kentucky during

which Mr. Nickitas documented that he counseled with his client. While time spent consulting

with one’s client may be compensable, the Court finds that the total amount of time spent in

relation to the task for which Nickitas was preparing is unreasonable. Nickitas billed 10.8 attorney

hours for time spent driving from St. Paul, Minnesota to Louisville, Kentucky on July 13, 2019

during which Mr. Nickitas discussed the “case, witness testimony, order of witnesses, theme of

‘truth of the matter’ and criteria for liability, compensatory damages, and punitive damages.” 197-

5 at 4. This travel time is found within a block billing entry that also includes “setting up trial HQ”

in a hotel room. Id. This is an unreasonably long amount of time for these tasks. The Court will

reduce this to six hours to more accurately reflect a reasonable amount of time for client trial

preparation. Nickitas also bills 11.5 attorney hours for time spent driving from St. Paul, Minnesota

to Louisville, Kentucky on June 9, 2019 during which Mr. Nickitas discussed negotiations for the

following day’s settlement conference. Id. at 6. This is an unreasonable length of time for an

attorney to discuss an eight-hour settlement conference with his client—particularly when Nickitas

already billed 5.5 hours to prepare for a previous settlement conference in the same case. The Court

will discount this to two hours to reflect the reasonable amount of time required for this activity.

       Nickitas billed .2 attorney hours for the time he spent making a car rental reservation on

July 7, 2019. Id. at 4. Not only is this a clerical activity, this activity would be unnecessary for an

attorney practicing in the local area. Accordingly, the Court will discount this time in its entirety.




                                                  9
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 10 of 19 PageID #: 1802




                3. Summation

        The Court will reduce the hours billed by Nickitas for excessive hours he spent working

 on his summation. Nickitas billed a total of 17 hours reviewing notes for, drafting, rehearsing, and

 re-editing his summation. DN 197-5 at 1. Seventeen hours is an unreasonable amount of time for

 an experienced civil rights attorney to spend on the relatively simple, albeit important, task of

 preparing 46-minute summation. The Court finds that 7.7 hours billed by Nickitas for “Add[ing]

 connectors between Justice Douglas, Thomas Jefferson, and Scripture references to anchor

 summation” particularly unreasonable. Id. Accordingly, the Court will reduce the billable hours

 for this entry to three attorney hours.

                4. Degree of Success Obtained

        Defendant argues that the Court should reduce Plaintiff’s attorney’s fees because Plaintiff

 only achieved limited success at trial. DN 198 at 9. Scheffler replies that full compensation is

 justified, particularly because “federal antidiscrimination law vindicates important public interests

 which may not be reflected in the size of a particular recovery.” DN 199 at 9. After reviewing the

 entirety of the record, the Court finds that a 30% reduction in attorney’s fees based on Plaintiff’s

 limited degree of success is appropriate.

        After determining the basic lodestar amount, the “most critical factor in determining the

 reasonableness of a fee award is the degree of success obtained.” Farrar v. Hobby, 506 U.S. 103,

 114 (1992). Evaluating the degree of success “is particularly crucial where a plaintiff is deemed

 ‘prevailing’ even though he succeeded on only some of his claims for relief.” Hensley v. Eckerhart,

 461 U.S. 424, 434 (1983). In Hensley, the Supreme Court put forward two questions to guide

 courts when contemplating a downward adjustment based on limited success. Id. at 434. First, the

 court must ask whether the plaintiff failed to prevail on claims that were unrelated to the claims



                                                  10
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 11 of 19 PageID #: 1803




 on which the plaintiff succeeded. Id. If the claims are different and unrelated, then they may be

 treated separately; if, however, they are inseparable because they arise out of the same common

 facts or theories, then there will not be an immediate reduction. Id. at 435. Second, the court must

 ask whether the plaintiff achieved such a level of success that it makes the hours expended a

 “satisfactory basis for making a fee award.” Id. In Hensley, the Court stated that the lodestar

 amount may be “excessive…even where the plaintiff's claims were interrelated, nonfrivolous, and

 raised in good faith.” Id. at 436.

         After considering the “amount and nature of damages awarded, the court may lawfully

 award low fees or no fees.” Farrar v. Hobby, 506 U.S. 103, 114 (1992). In some circumstances,

 particularly where the plaintiff’s victory is only nominal, “even a plaintiff who formally 'prevails'

 under § 1988 should receive no attorney's fees at all.” Bridges v. Mallett-Godwin, No. 96-1117,

 1997 U.S. App. LEXIS 5950, at *5 (6th Cir. Mar. 25, 1997). On the other end of the spectrum,

 when the outcome of a case is “excellent,” even where plaintiffs have not succeeded on every

 claim, the Sixth Circuit has approved the award of full attorney’s fees. See Deja Vu of Nashville,

 Inc. v. Metro. Gov't of Nashville & Davidson Cty., 421 F.3d 417, 423-24 (6th Cir. 2005) (“Because

 the result secured by Deja Vu--a final judgment that permanently enjoined the enforcement of

 Chapter 6.54--cannot fairly be labeled as anything short of excellent, it is entitled to a fully

 compensatory fee.”).

         In the instant case, the majority of Plaintiff’s claims were disposed of before trial, but all

 claims were bound up in the same events. Therefore, the time that Nickitas spent in pursuit of

 unmeritorious claims is not easily separated from the time he invested pursuing claims upon which

 Plaintiff ultimately prevailed at trial. Accordingly, simply reducing attorney’s fees based on the

 ratio of successful versus unsuccessful claims would be inappropriate. See Déjà Vu, 421 F.3d at



                                                  11
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 12 of 19 PageID #: 1804




 423 (“[W]e have repeatedly rejected mechanical reductions in fees based on the number of issues

 on which a plaintiff has prevailed.”); DiLaura v. Twp. of Ann Arbor, 471 F.3d 666, 672-73 (6th

 Cir. 2006) (same). The Court now proceeds to the second question in the Hensley inquiry and asks

 whether Plaintiff’s $7,000 jury award and success against one defendant on two Fourth

 Amendment claims justifies full compensation for the 315.25 hours the Court has thus far found

 Mr. Nickitas reasonably expended.

        Plaintiff’s jury award of $7,000 in vindication of his Fourth Amendment rights was greater

 than a nominal or a mere “technical victory,” but it was far less than “excellent.” See Pouillon v.

 Little, 326 F.3d 713, 717 (6th Cir. 2003) (finding the district court abused its discretion when it

 awarded attorney's fees to an activist who received only nominal damages for a “technical”

 violation of his civil rights). This is particularly true when evaluating the amount recovered and

 claims won in light of the total number of claims brought, the years invested in litigation, and the

 more than half-million dollars sought at closing. At best, Plaintiff’s degree of success was “good,”

 and his attorney’s fees should reflect as much.       Although there is no precise formula for

 determining the exact degree of limited success, the Court notes that Plaintiff succeeded on 12.5%

 of his original claims and recovered less than 2% of the damages he requested from the jury at

 trial. After reviewing the record in its entirety and considering the factors established by the

 Supreme Court and the Sixth Circuit, the Court finds that Plaintiff’s “less than complete” victory

 compels a 30% reduction of the lodestar amount. See Ky. Rest. Concepts Inc. v. City of Louisville,

 117 F. App'x 415, 421 (6th Cir. 2004) (approving a 35% reduction in the lodestar amount where

 Plaintiff’s success on some, but not all, injunctive relief represented a “less than complete

 victory”).




                                                 12
   Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 13 of 19 PageID #: 1805




                   5. Summary of Reasonable Attorney Fees

            Plaintiff’s request for attorney’s fees will be granted in part and denied in part in

     accordance with the following:



Reduced Attorney’s Fees
Line Item                           Reduction   Requested   Reasonable Reduction Citation
                                    Reason      Hours       Hours
Prepare Time Sheet                  Clerical    1.5         .5         1         DN 197-5 at 1
Rehearse summation; tel cf Clerical             2.2         2          .2        DN 197-5 at 1
w/client to refine summation;
print Summation; check out of
hotel
Purchase DVDs and paper Clerical                1.4         .45        .95          DN 197-5 at 3
supplies for trial
Organize files and pack vehicle Clerical        .9          .3         .6           DN 197-5 at 4
for trip to Louisville
Prepare Time Sheet                  Clerical    1.7         .5         1.2          DN 197-5 at 7
Meet with client; endeavor to Clerical          1.4         .4         1            DN 197-5 at 13
find local counsel; unsuccessful
Email to Judge Simpson’s Clerical               .2          0          .2           DN 197-5 at 7
scheduling, thanking her for
Allowing telephonic appearance
by me and in-person appearance
by co-counsel, Greg Belzley
Commence drive to St. Paul; Travel              12.1        .5         11.6         197-5 at 1
Return home from Louisville, by
driving (excludes two hours’
rest)
Leave for St. Paul; Continued Travel            11.1        .5         10.6         197-5 at 6
return trip to St. Paul from
Louisville
Drive to Louisville for settlement Travel       12          5.5        6.5          197-5 at 11
conference; hold Settlement
conference; no settlement; not
counting drive time; Counting 2
hours air time one-way r/t; 45
minutes from airport to hotel in
S. Indiana; 45 minutes from hotel
to     courthouse;     prep     for
conference       night      before;
settlement conference 3 hours
before impasse


                                                       13
    Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 14 of 19 PageID #: 1806




Plaintiff’s     deposition       in   Travel      12          5.5     6.5        197-5 at 12
Louisville; drive down from St.
Paul; counting 2 hours nonstop
1-way flight, not drive time; 45
Minutes from airport to hotel in
S. Indiana; 45 minutes from hotel
to courthouse; preparation for
deposition night before, 2 hours;
deposition, 3 hours
Travel with client from St. Paul      Travel      10.8        6       4.8        197-5 at 4
to Louisville; discuss case,
witness testimony, order of
witnesses, theme of “truth of the
matter” and criteria for liability,
compensatory damages, and
punitive damages; arrive in
Louisville and set up trial HQ in
hotel room
Conf with client; Leave from St.      Travel      11.5        2       9.5        197-5 at 6
Paul for Louisville with client;
discuss case and negotiations
with client
Make reservations for rental car      Travel      .2          0       .2         197-5 at 4
(Enterprise)
Prepare summation; rehearse and       Excessive   7.7         3       4.7        197-5 at 2
time (46 min); revise; tel conf
w/client     to    prepare      for
summation (0.4); rehearse again;
Add connectors between Justice
Douglas, Thomas Jefferson, and
Scripture references to anchor
summation (7.7)
Total                                             86.7        27.15   59.55


       Total Hours Requested                                                  374.8
       Unreasonable Hours                                                     59.55
       Reasonable Hours                                                       315.25
       Reasonable Hourly Rate                                                 $350.00
       Preliminary Lodestar Amount                                            $110,337.50
       Total Less 30% Reduction for Limited Success                           $77,236.25




                                                         14
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 15 of 19 PageID #: 1807




                                             III. Costs

        Plaintiff seeks to recover $6,024.26 in costs. DN 197 at 1. To support his request, Plaintiff

 provides photocopies of gas receipts, a bank statement, a canceled check, multiple invoices from

 Enterprise Rent-a-Car and other documents totaling $13,205.49. See generally, 197-5 at 1–14.

 Defendant objects to specific costs that were inadequately documented, related to unnecessary

 travel, or otherwise not recoverable totaling $12,486.70. DN 198 at 10–13. In his reply, Plaintiff

 does not respond to Defendant’s objections. The Court has reviewed Plaintiff's request for costs

 and finds that some items were not reasonable and necessary to provide Plaintiff with effective

 representation. The court will evaluate each of these non-taxable costs.

        A. Legal Standard

        Federal Rule of Civil Procedure 54(d) “creates a presumption in favor of awarding costs,

 but allows denial of costs at the discretion of the trial court.” White & White, Inc. v. Am. Hosp.

 Supply Corp., 786 F.2d 728, 730 (6th Cir. 1986). Therefore, “[t]he party objecting to the taxation

 bears the burden of persuading the Court that taxation is improper.” Roll v. Bowling Green Metal

 Forming, LLC., 2010 U.S. Dist. LEXIS 78946, 2010 WL 3069106, at *2 (W.D. Ky. Aug. 4, 2010)

 (citing BDT Prods., Inc. v. Lexmark Intern., Inc., 405 F.3d 415, 420, abrogated in part on other

 grounds, (6th Cir. 2005)). Section 1988 authorizes the award of costs to the prevailing plaintiff in

 a § 1983 action. “[R]easonable out-of-pocket expenses incurred by [an] attorney which are

 normally charged to a fee-paying client…are recoverable pursuant to the statutory authority of §

 1988.” Northcross v. Board of Educ. of Memphis City Schs., 611 F.2d 624, 639 (6th Cir.1979)

 (overruled on other grounds). The Sixth Circuit permits reasonable travel expenses, including

 meals and lodging. Hawkins v. Center for Spinal Surgery, 2017 WL 6389679, at *10 (M.D. Tenn.

 June 21, 2017).



                                                 15
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 16 of 19 PageID #: 1808




        B. Analysis

                1. Rental Car

        Plaintiff seeks reimbursement for the cost of two rental cars at rates of $193.40, DN 197-

 7, and $925.41, DN 197-8. Nickitas states he rented these vehicles for a settlement conference and

 trial, respectively. Id. at 7. Defendant objects that Plaintiff should only be entitled to

 reimbursement for mileage to the extent that would have been incurred by local counsel. DN 198

 at 11. Plaintiff provides no reply to Defendant’s objection. Consistent with the Court’s finding that

 the relevant local area for attorney compensation is the Western District of Kentucky, the Court

 finds that the reasonable, taxable costs for Plaintiff’s counsel are those that would have been

 incurred by local counsel. As local counsel would not have been compensated for use of a rental

 car, these expenses are not taxable.

                2. Hotel

        Plaintiff seeks reimbursement for $1,873.52 at a Hyatt Hotel where Nickitas stayed during

 trial “to be as close to the courthouse as possible with an adequate room.” DN 197-9. Defendant

 objects that Plaintiff should only be entitled to reimbursement for costs that would have reasonably

 been expended by local counsel. DN 198 at 11. Plaintiff provides no reply to Defendant’s

 objection. Consistent with the Court’s finding that the relevant local area for attorney

 compensation is the Western District of Kentucky, the Court finds that the reasonable, taxable

 costs for Plaintiff’s travel costs are those that would have been incurred by local counsel. As local

 counsel would not have been compensated for hotel expenses, these costs are not taxable.




                                                  16
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 17 of 19 PageID #: 1809




                3. Expenses Related to Early Departure

        Plaintiff left the trial prematurely to return home because of his dog’s medical emergency.

 DN 197-2 at 78. Plaintiff seeks reimbursement for tolls and gas expenses totaling $103.67, DN

 197-10 at 1–3, and a rental car totaling $748.47, DN 197-10 at 4, stemming from this early

 departure. Defendant objects that he is “not responsible for any additional expenses incurred

 because Scheffler voluntarily chose not to remain through the end of the trial” or, if the expenses

 were compensable, they “should have been, argued to the jury prior to submitting the case for

 deliberation.” DN 198 at 11. Defendant bore his burden of persuading the Court why Plaintiff’s

 additional, unnecessary travel expenses are not taxable. Plaintiff provides no reply to Defendant’s

 objection. Accordingly, the Court finds that these expenses are not taxable.

                4. Service of Process

        Plaintiff seeks reimbursement for $1,800 paid to Metro Investigations for service

 subpoenas. DN 197-12. Defendant objects to “any charge for service of process” related to

 expedited service because “Scheffler's failure to timely and properly serve process in advance of

 trial does not justify Lee bearing the expense of ‘expedited’ service.” DN 198 at 12. Defendant

 argues that Plaintiff’s subpoena costs should only be reimbursable if those costs do not exceed the

 $40 per subpoena charged by Kentucky sheriffs’ department in accordance with KRS 64.090(2).

 DN 198 at 12. The Court finds that a more appropriate frame of reference is the service fee charged

 by the United States Marshal Service.

        “[A] district court may tax costs for private process server fees to the extent that these

 private process server fees do not exceed the United States Marshal's fees.” Arrambide v. Wal-

 Mart Stores, Inc., 33 F. App'x 199, 203 (6th Cir. 2002). According to 28 CFR 0.114, United States

 Marshals’ service fees are “$65 per hour (or portion thereof) for each item served by one U.S.



                                                 17
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 18 of 19 PageID #: 1810




 Marshals Service employee, agent, or contractor, plus travel costs and any other out-of-pocket

 expenses.” Plaintiff seeks reimbursement for service of 12 individuals. Accordingly, the taxable

 cost for Plaintiff’s service request is $780.

                  5. Filing Fee

         Plaintiff seeks reimbursement of $505 for a filing fee related to his notice of appeal. DN

 197-2. Defendant notes correctly that this Court has already denied the taxability of this cost. DN

 119. Plaintiff provides no reply to Defendant’s objection. The Court reaffirms its prior finding that

 this cost is not taxable.

                  6. Summary of Non-taxable Costs

         Plaintiff’s request for costs will be granted in part and denied in part in accordance with

 the following:

  Nontaxable Costs
  Cost                                                              Amount       Citation
  Rental car for settlement conference                              $193.40      DN 197-7
  Rental car for trial                                              $925.41      DN 197-8
  Hotel for trial                                                   $1,873.52    DN 197-9
  Fuel and toll expenses related to early departure                 $103.67      DN 197-10 at 1–3
  Rental car for early departure                                    $312.70      DN 197-11
  Costs of service above that charged by U.S. Marshal Service       $1,020.00    DN 197-11–12
  Notice of appeal                                                  $505.00      DN 197-5 at 14
  Total nontaxable costs                                            $4,933.70


  Total Costs Requested                                   $6,024.26
  Total Costs Non-taxable                                 $4,933.70
  Total Costs Taxable                                     $1,090.56




                                                  18
Case 3:14-cv-00373-CRS Document 200 Filed 05/05/20 Page 19 of 19 PageID #: 1811




                                            IV. Conclusion

        Motions having been made and for the reasons set forth herein and the Court being

 otherwise sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that Plaintiffs’

 motion for payment of attorney’s fees and costs, DN 197, is GRANTED in part and DENIED

 in part in accordance with this opinion.




                    May 4, 2020




                                                       Char
                                                          lesR.Si
                                                                mpsonI
                                                                     II,Seni
                                                                           orJudge
                                                          Unit
                                                             edStat
                                                                  esDi
                                                                     str
                                                                       ictCour
                                                                             t




                                                 19
